Lacombe, Circuit Judge,
(orally.) These articles are of course within the broad, general meaning of the phrase “wearing apparel,” and, unless they are, by other language in the act, taken out of that category, the original assessment of duty by the collector was correct. It is claimed that they are thus excepted by reason of the circumstance that, in the paragraph containing the enumeration of articles of wearing apparel, there appear the words, “not specially provided for by this act;” and, also, elsewhere, (to-wit, in paragraph 392,) a rate of duty upon “woolen and worsted cloth, shawls, knit fabrics, all fabrics made on knitting machines or frames, * * * not specially provided for in this act.” I am very strongly of the opinion, in view of the dropping of the phrase “except knit goods” from the paragraph, in'the old act referring to articles of wearing apparel, and in view of the change of the phrase “knit goods” to “knit fabrics” in paragraph 392, that the word “fabrics,” as used therein, relates to the piece goods or the unassembled pieces out of which garments are made; but I do not put the decision of this case upon that ground. If the articles here are “knit fabrics,” it also appears quite clearly that there is another and very large group of “knit fabrics,” which are illustrated before us here by Exhibits K, L, Q, etc.-, which are emphatically piece goods of various sizes and shapes. There are certainly two large groups, then, of knit fabrics. Now the exception in paragraph 396 — the one dealing with articles of wearing apparel —is of articles specially provided for elsewhere in the act. In view of the fact that the words “knit fabrics,” if they cover these articles, cover articles suitable for wearing apparel and articles not suitable at all for wearing apparel, I cannot see that it is one bit more specific than the phrase “articles of wearing apparel.” There seems very little difference between two such phrases as to relative specificness. It is difficult to determine, as between them, which is the general and which is the specific; but I am inclined to the conclusion which I have heretofore expressed in the Fertilizer Case, [Heller v. Magone, 38 Fed. Rep. 908,] that that phrase is the more specific one which determines the rate of duty oh an individual article by the specific use to which that particular article is put. Therefore, as between these two paragraphs, 392 and 396, (assuming that these articles are “knit fabrics” for the purpose of deciding this case;) I have reached the conclusion that the more specific paragraph is 396, and that the articles are dutiable as wearing apparel. The result of that will be to reverse the decision of the board of appraisers, and determine the specification of the merchandise to be as stated, to-wit, wearing apparel, under paragraph 396.